Exhibit 10.4




AMENDMENT TO STOCK PURCHASE AGREEMENT

                         

            This Amendment Agreement (the "Amendment Agreement"), is entered
into as of June 20, 2006 by and between, WASTECH, INC., an Oklahoma corporation
(the "Company") and ENVIRONMENTAL ENERGY SERVICES, INC., a Delaware corporation
(the "Purchaser").




RECITALS




WHEREAS, the Company has entered into that certain Stock Purchase Agreement
dated April 12, 2006 (the “Subscription Agreement”) wherein, among other things,
the Purchaser agreed to purchase 37,430,000 shares of common stock of the
Company, for cash consideration in the amount of $1,871,500, all at a price of
$.05 per share; and




WHEREAS, The Company and Purchaser now desire to amend the original Subscription
Agreement, providing for an additional $250,000 investment, all on the terms and
conditions set forth in this Amendment Agreement.




THEREFORE, in consideration of the promises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:




TERMS




1.

The Company and the Purchaser hereby agree that Paragraph 1.1 of the
Subscription Agreement is hereby amended to read, in its entirety, as follows:

“1.1 AUTHORIZATION. The Company has authorized the issuance and sale, pursuant
to this Agreement, of Forty-Two Million Four Hundred Thirty Thousand
(42,430,000) shares of its Common Stock (the "Shares"), for a total purchase
price (the “Purchase Price”) of Two Million One Hundred Twenty-One Thousand Five
Hundred Dollars and No Cents ($2,121,500).”




2.

The Company and the Purchaser hereby agree that EXHIBIT A (Use of Proceeds) of
the Subscription Agreement is hereby amended to read, in its entirety, as
follows:

“Do on or before April 12, 2006 At Closing: $741,500, as follows:

1.

$525,000 due to Seller, H3 LLC. (Includes $5,000 Seller attorney fees, including
Deed preparation);

2.

$25,000 to Wastech, Inc., as repayment from short-term loans used as part of
earnest monies paid pursuant to Assignment Agreement with HM Business Flood
Trust;





{A0033113.DOC}




3.

$181,500 additional consideration to HM Flood Business Trust pursuant to
Assignment Agreement, as Amended April 13, 2006;

4.

$5,000 legal fees to local counsel, Hoyer, Hoyer & Smith, PLLC; and

5.

$5,000 to William L. Tuorto, Esq. as escrow for Recording Fees and associated
costs.




Do on or before August 25, 2006: $1,380,000, as follows:

1.

$980,000 balance due to HM Business Flood Trust pursuant to Assignment
Agreement; and

2.

$150,000 for costs associated with Wastech’s efforts to come under compliance
with the SEC regarding reporting requirements of public entities; and

3.

$250,000 for the purpose of a stock buy-back program, repurchased through
open-market transactions according to the Securities and Exchange Commission
rules regarding such repurchase programs, provided:




A.

The program shall have a duration of twelve (12) months;

B.

The program is subject to the approval of Purchaser; and

C.

All repurchases shall be pursuant to the exclusive discretion of Purchaser.”




3.

All of the terms and conditions of the Agreement shall remain unchanged unless
specifically modified herein.




4.

The parties acknowledge that William L. Tuorto, Esq. (the "Firm") did not
represent either party in connection with the negotiation of this Amendment
Agreement, and was retained by both parties solely to prepare this Agreement as
separately negotiated by the parties.  Both the Company and the Purchaser hereby
waive any conflict of interest which may exist by virtue of the Firm's joint
representation of the Company and the Purchaser, acknowledge that each has
carefully read this Agreement, and that it is consistent with the terms
previously negotiated by the parties, and has been afforded the opportunity to
obtain independent counsel prior to executing this Agreement.  The Purchaser
specifically represents that it has not retained or relied upon the Firm with
respect to any due diligence investigation of the Company, and has conducted any
due diligence investigation that it deems appropriate without the advice or
assistance of the Firm.




            IN WITNESS WHEREOF, the parties have executed this Agreement as of
the date first above written.




“COMPANY”

“PURCHASER”




WASTECH, INC.

ENVIRONMENTAL ENERGY SERVICES, INC.




BY:

BY:





{A0033113.DOC}




NAME:

Richard D. Tuorto

NAME:

A. Leon Blaser

ITS:

President

ITS:

President





{A0033113.DOC}


